34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice.         See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2).
                             First, appellant claimed that he had good cause because he
                had unexhausted claims. Exhaustion of claims in order to seek federal
                court review does not demonstrate good cause.       See Colley v. State, 105
                Nev. 235, 236, 773 P.2d 1229, 1230 (1989); see also Edwards v. Carpenter,
                529 U.S. 446, 452-53 (2000). To the extent that appellant argued he had
                good cause because he was not given an evidentiary hearing on all of the
                claims raised in the first petition, the underlying claim, that the district
                court erred in not conducting an evidentiary hearing on all of his claims,
                was considered and rejected by this court on appeal from the denial of his
                first petition. The determination that the district court did not err in
                denying some of his claims without an evidentiary hearing is the law of
                the case, and the doctrine of the law of the case prevents further litigation
                of this issue. See Hall v. State, 91 Nev. 314, 535 P.2d 797 (1975). To the
                extent that appellant claimed that he had good cause because the district
                court's order had been drafted by the State, this claim did not provide good
                cause as he could have litigated this issue in the appeal from the denial of
                his first petition. Likewise, appellant's claim that the district court judge
                was biased in the first post-conviction proceedings falls short of
                demonstrating good cause as it too could have been raised in the appeal
                from the denial of his first petition.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                             Next, appellant appeared to claim that he had good cause
                because he received ineffective assistance of trial and appellate counsel.
                These claims were reasonably available to be raised in a timely petition
                and ineffective assistance-of-counsel claims that are themselves
                procedurally barred cannot establish good cause. 3 Hathaway v. State, 119
                Nev. 248, 252-53, 71 P.3d 503, 506 (2003); see also Edwards v. Carpenter,
                529 U.S. 446, 453 (2000).
                             Next, relying in part on Martinez v. Ryan, 566 U.S.     , 132 S.
                Ct. 1309 (2012), appellant argued that ineffective assistance of post-
                conviction counsel excused his procedural defects. Ineffective assistance of
                post-conviction counsel would not be good cause in the instant case
                because the appointment of counsel in the prior post-conviction
                proceedings was not statutorily or constitutionally required.      Crump v.
                Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden,
                112 •Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                recently held that Martinez does not apply to Nevada's statutory post-
                conviction procedures, see Brown v. McDaniel,        Nev.     ,     P.3 d
                (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not provide
                good cause for this late and successive petition.




                      3 We  note that appellant was informed of the limited right to appeal
                in the guilty plea agreement. See Davis v. State, 115 Nev. 17, 974 P.2d
                658 (1999).




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                            Next, appellant argued that his petition was not delayed
                because he had continuously litigated the validity of his conviction.
                Continuous litigation is not good cause for a late and successive petition.
                            Finally, appellant claimed that laches should not bar his
                petition because the State was not prejudiced by the thirteen-year delay.
                Because the State pleaded laches pursuant to NRS 34.800(2), the State
                was not required to demonstrate prejudice; rather, a rebuttable
                presumption exists that there is prejudice to the State in either
                responding to the petition or in conducting a retrial. Rebutting the
                presumption of prejudice requires appellant to demonstrate that the
                "petition is based upon grounds of which the petitioner could not have had
                knowledge by the exercise of reasonable diligence before the circumstances
                prejudicial to the State occurred," MRS 34.800(1)(a), and show a
                fundamental miscarriage of justice has occurred in the proceedings
                resulting in the judgment of conviction or sentence, MRS 34.800(1)(b).
                Appellant's bald assertion that there was no prejudice or that any
                prejudice was the fault of the State falls far short of rebutting the
                presumption of prejudice. And to the extent that appellant claimed that
                he demonstrated a fundamental miscarriage of justice because he was
                actually innocent, appellant did not demonstrate actual innocence because
                he failed to show that "it is more likely than not that no reasonable juror
                would have convicted him in light of . . . new evidence."        Calderon v.
                Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298,
                327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519,
                537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922


SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 1947A cen
                  (1996). We therefore conclude that the district court did not err in denying
                  appellant's petition as procedurally barred and barred by ladies.
                  Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 4


                                                           /        PetAin           J.
                                                     Hardesty




                                                     Douglas




                  CHERRY, J., concurring:
                               Although I would extend the equitable rule recognized in
                  Martinez to this case because appellant was convicted of murder and is
                  facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                      (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                  the judgment on appeal in this case because the State pleaded laches




                        4 We  have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in this matter, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously presented in the proceedings
                  below, we have declined to consider them in the first instance.




SUPREME COURT
      OF
    NEVADA
                                                       5
(0) 1947A 7)040
                under NRS 34.800(2) and appellant failed to rebut the presumption of
                prejudice to the State.


                                                                            J.




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Ronald Lawrence Mortensen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A